Citation Nr: 1228335	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension benefits. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant served on active duty from August 1974 to May 1975.  He is in receipt of a nonservice-connected pension and has not been found to have any service-connected disabilities, disorders, or diseases.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the current appellate claim.  Following a review of the appellant's claim, the Board, in August 2011, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical information.  The claim has since been returned to the Board for review.

Upon reviewing the development that has occurred since August 2011, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC asked the appellant for any additional evidence he may possess that would help substantiate his claim.  Moreover, the AMC arranged for the appellant to undergo a special medical examination in order to determine the nature and extent of his nonservice-connected disabilities and whether the appellant required aid and attendance of another person as a result of his nonservice-connected disabilities.  All information obtained was included in the claims folder and the AMC issued a Supplemental Statement of the Case (SSOC) after reviewing the results of the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its August 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

The RO in Montgomery, Alabama, currently has jurisdiction over the appellant's VA claims folder.


FINDINGS OF FACT

The impairment resulting from the appellant's nonservice-connected disabilities is such that he requires the care or assistance of another on a regular basis. 


CONCLUSION OF LAW

The criteria for special monthly pension based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the appellant was sent pre-adjudication notice via a letter dated in October 2007, which is clearly prior to the January 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via the statement of the case and the supplemental statement of the case which "cured" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34. 

Taken together, the aforementioned VCAA letter informed the appellant of what was necessary to substantiate his current special monthly pension (SMP) claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the appellant to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the appellant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his SMP claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  Various medical records were obtained and reviewed in conjunction with this claim.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  As part of his Substantive Appeal, he indicated no hearing was desired in conjunction with this case. Moreover, he was accorded VA medical examinations regarding this case in September 2008 and February 2012.  As detailed below, these medical examinations addressed the criteria for SMP based upon the need for aid and attendance or being housebound.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

As indicated, the appellant has applied for a special monthly pension based upon the need of aid and attendance of another person.  The appellant was originally granted a nonservice-connected pension in December 1995.  Approximately twelve years later, the appellant came before the VA asking that he be assigned aid and attendance.  In conjunction with his claim, the appellant underwent a VA medical examination in September 2008.  It was noted that the appellant was not bedridden and he was capable of traveling outside of his home.  The examiner indicated that while the appellant had many ailments, disabilities, and conditions, the examination did not indicate that he was unable to feed himself and he did not depend on others for the preparation/service of his meals.  It was further noted that the appellant was not blind, hospitalized, or mentally incapacitated.  Moreover, the examiner suggested that the appellant was probably able to shave himself and that he was capable of attending to all of the needs of nature by himself.  While the examiner reported that the appellant might experience some dizziness and had to use a cane to ambulate, he could leave his home whenever his wished.  The examiner also indicated that the Veteran had impairments that affected his ability to protect himself from his daily environment consisting of left leg and arm weakness and the left below knee amputation.  The examiner indicated that the appellant was unable to bathe himself.   Finally, the doctor certified that daily skilled services were not indicated nor needed by the appellant as a result of his nonservice-connected disabilities. 

Another medical examination of the appellant was performed in February 2012.  During that examination, the medical examiner reported that the appellant had undergone amputation of the legs, and that he used a wheelchair.  It was further indicated that the appellant used dialysis three times a week and that he was living with his grandchildren.  It was also reported that on the days that he underwent dialysis, he would return to his abode and feel sick and dizzy for the next day or two.  The appellant reported that when he was dizzy or overcoming the after effects of the dialysis, his grandchildren provided him with care and assistance.  Nevertheless, the examiner wrote that the appellant was not blind, hospitalized, or mentally incapacitated.  The examination also reveals that while the appellant did use a wheelchair, he was capable of leaving his grandchildren's home.  The examiner reported that he had fatigue and dizziness after his dialysis and that his grandchildren helped him with instrumental activities of daily living during these periods.  

The claims folder also contains the appellant's VA treatment records.  Of note is a report from August 2007 that indicates that the appellant had landed on his stump when he was trying to use the toilet.  Another report, also from August 2007, showed that the appellant needed assistance to move.  It is unclear from the report whether the appellant needed assistance in moving from a bed to chair to a wheelchair, or whether he had the strength to propel himself when he was in his wheelchair.  A third report from August 2007 revealed that a health care professional had opined that the appellant's ability to take care of the needs and wants of nature, along with his ability to bath and move about, required assistance of some sort, although this may have been for a limited duration as he was independent in his activities of daily living at the time of his discharge in late August 2007.  

As a result of these examinations, and after reviewing the appellant's claims folder, both the RO and the AMC determined that a special monthly pension was not warranted and hence it denied the appellant's claim.  

A veteran of a war who is permanently and totally disabled from nonservice-connected disabilities, not the result of his or her own misconduct, may be entitled to the payment of a pension.  38 U.S.C.A. § 1521(a) (West 2002).  A veteran who receives such a pension may be additionally entitled to a "special monthly pension" if the veteran requires regular aid and attendance or if the veteran has one disability rated as permanent and total and additional disabilities independently ratable at 60 percent disabling (or more) or the veteran is, as a result of his/her disabilities, permanently housebound.  38 U.S.C.A. § 1521(d), (e) (West 2002). 

The law and regulations provide that, for pension purposes, a person shall be considered in need of regular aid and attendance if such a person is: 

(1) a patient in a nursing home on account of mental or physical incapacity; or 

(2) helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person. [A person will be considered blind or nearly blind if they have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.] 

See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2011). 

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 

(2) Frequent need of adjustment of any special prosthetic or orthopaedic appliances which by reason of the particular disability cannot be done without assistance; 

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 

(4) Inability to attend to the wants of nature; or 

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2011). 

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition which through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id. 

After a careful review of the evidence of record, it is the decision of the Board that the appellant is entitled to special monthly pension benefits based on the need for regular aid and attendance.  The record does not show that the appellant is blind, hospitalized, or mentally incapacitated.  However, the records do show that the appellant is very seriously physically disabled.  He is sometimes capable of bathing himself but the same record suggests that he is incapable of bathing his whole body and he may have difficulty actually getting into and out of the bathtub safely.  Moreover, the evidence shows that over the course of the appeal, the appellant has either used a cane or has used a wheelchair.  A VA medical provider in 2008 specifically noted that the appellant was unsteady when using his cane and that he had noticeable weakness on the left side.  Since undergoing his amputation, the appellant has been required to use a wheelchair which he occasionally has difficulty with.  It has been stated that the appellant's grandchildren provide assistance with the appellant's hygiene as a result of his nonservice-connected disabilities.  The VA treatment records even suggest that in 2007 and 2008 the appellant received assistance from friends and family members.  Also, both VA examiners reported that the Veteran had disabilities that affected his ability to protect himself from his daily environment.  This is supported by the August 2007 record showing that the Veteran sustained significant injury while transferring to the commode.  Importantly, a VA examiner reported that he had fatigue and dizziness after his dialysis and that his grandchildren helped him with instrumental activities of daily living during these periods.  It is not required that the Veteran have a constant need for the aid and attendance but rather only a regular need for such assistance.  

The Board notes that the RO did not assign a rating to the Veteran's chronic kidney disease.  However, as the Veteran requires dialysis three times per week, the requirements for a total rating pursuant to 38 C.F.R. § 4.115a are met.  In light of the grant of special monthly pension herein, the Board finds that there is no error that is prejudicial to the Veteran with respect to the Board determining in the first instance that he has a single disability that is totally disabling.  In light of the findings set forth above showing that the Veteran requires assistance on a regular basis, the Board concludes that the appellant is entitled to special monthly pension based on the need for regular aid and attendance. 

Because special monthly pension based on aid and attendance is now established, any claim for special monthly pension at the housebound rate is moot because special monthly pension at the aid and attendance rate results in a greater monetary award than the rate based on being housebound.


ORDER

Entitlement to special monthly pension benefits because of the need for regular aid and attendance is granted. 

____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


